UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-2269



JOHANNA F. MCGAHREN; JOHANNA F. MCGAHREN, in
her capacity as administratrix of the estate
of Francis J. McGahren,

                                          Plaintiffs - Appellants,

          and


FRANCIS J. MCGAHREN,

                                                        Plaintiff,

          versus


FIRST CITIZENS BANK & TRUST COMPANY; FIRST
CITIZENS MORTGAGE COMPANY; RICHARD L. MILLER;
JAMES E. CREEKMAN; JAMES GARY ROWE; WILLIAM F.
WOLCOTT, III,

                                           Defendants - Appellees,

          and


RONALD K. PAYNE, Substitute Trustee,

                                                        Defendant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Asheville. Lacy H. Thornburg, District
Judge. (CA-93-143-1)
Argued:   September 23, 1998            Decided:   October 21, 1998


Before WIDENER and LUTTIG, Circuit Judges, and MAGILL, Senior Cir-
cuit Judge of the United States Court of Appeals for the Eighth
Circuit, sitting by designation.


Affirmed by unpublished per curiam opinion.


ARGUED: Matthew Francis McGahren, BAUM & MCGAHREN, Norcross,
Georgia, for Appellants. Earl Thomison Holman, ADAMS, HENDON,
CARSON, CROW & SAENGER, P.A., Asheville, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     We have considered the record in this case and the briefs and,

after oral argument, are of opinion there is no reversible error in

this case.

     The judgment of the district court is accordingly affirmed for

the reasons sufficiently expressed in its opinion.




                                                           AFFIRMED



                                2